Title: From George Washington to William Pearce, 17 January 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 17th Jan. 1796
          
          Your letters of the 3d & 10th instt are both before me; the last came yesterday, & the first on tuesday.
          I should be sorry if Davenports disorder should prove fatal to him; it would be a heavy stroke upon his family at any time, and unlucky for me at the present.
          I am under no concern for the fall which has taken place in the price of flour—that it will be up again, and higher than ever in the spring there is but little doubt—indeed some well informed Merchants declare they should not be surprized to find it at twenty dollars pr Barrel at that season.
          There can be no question, in my mind that herrings will be at 10/. pr Thousand & Shads at three dollars at least pr hundred for which reason, my advice to you is, not to take less from Mr Smith, or any other who may offer to contract, beforehand.
          You may manage the fields at Union farm in whatever manner you think best—my great object (more than making crops) is to preserve the land and the mode you have suggested for the ensuing crop, may answer that purpose.
          I have no objection to your disposing of all the fallen timber to Waggoners that you see no prospect of getting up yourself upon the best terms you can obtain—taking care to prevent, as far as possible, impositions and inconveniences from admitting them within your outer fences. To keep which up, is an object of great importance, and I wish it to be done as far as it is in your power without neglecting things of greater moment. It was

always my intention, and is my earnest wish, to get a hedge of the honey locust, or some plant of quick & stubborn growth upon the outer ditch as soon as possible.
          How does your winter grain stand this open weather? It has been fine for grubbing, and I hope that business has, & is going on well. Have you a prospect of getting all grubbed within the line I laid off the morning I left home? and is it likely you can do any thing towards the New road from the White gates this winter or Spring?
          As Allison knew that it never was contemplated to bring, or have a married man about the Mansion house as an Overseer, he would be rightly served to be turned of[f]; but as it might be difficult to supply his place at this season I can give no direction about it, but leave the matter to yourself to act as circumstances dictate.
          It is hardly possible it can be three years since I subscribed to the Salary of Mr Davis—how then can there be two years due when one has been paid? Surely it was not the terms of the Subscription to pay ten pounds at the beginning, and ten pounds at the end of the first year: But you can ascertain this matter by having recourse to the paper—or, Mr Herbert, who was the gentleman that obtained my name to it.
          It is not want of water, but the great quantity of it that is wasted, that makes the scarcity at the Mill, and this will continue to be the case until the New race is done and all the rotten & weak parts below it are thoroughly repaired—after which, except in very dry summers I do not conceive there will be much cause for complaint. I remain your friend and well wisher
          
            Go: Washington
          
        